DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and response filed on 7/5/2022 has been received and entered in to the case. 
Claims 28-29 have been canceled, claims 1-15 and 24-25 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 16-23, 26-27 and 30 have been considered on the merits. All arguments have been fully considered. 

	The claim rejections under 35 USC §112(a) and (d) have been withdrawn due to the instant amendment. 

Claim Interpretation
Claims 17-19 are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Since the method steps and materials utilized in the steps do not provide any structural limitation to the claimed product, the product-by-process limitation does not provide any weight in determining patentability of the claimed product. Thus, claims 17-19 are interpreted the same as claim 16.
The term “structure” in “cellular structure” in claim 16 is interpreted based on the definition given in the instant specification as used herein refers to receptor distributions which are unique to the artificially produced (non-natural) platelet like cells (para. 100).
The term “resting stage” or “resting” in claim 16 is interpreted based on the definition given in the instant specification (para. 101), which refers to a stage in which cells are circulating in blood vessels without forming interactions with non-activated vascular endothelium under normal physiologic conditions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23, 26-27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 discloses a PLC having a cellular structure CD63>average2%. It is not clear if each PLC has the average level of expression of CD63 at more than 2% of the average level of the reference platelet cells or the PLCs of the claimed invention have more than 2% of PLCs express CD63 compared to the population of platelet cell control. The claims as well as the instant specification do not particularly define how the “cellular structure CD63” level was determined, and thus, the claims are considered indefinite.
Claim 16 discloses a PLC comprising a variant of a reference resting stage bone marrow derived platelet cell having a cellular structure CD63>average2% in a comparable resting stage. It is not clear how a cell comprises a cell. Does this mean that a PLC of instant claims is a product of cell fusion? Clarification is required. For search purpose, it is interpreted as a PLC that is a variant of a reference resting stage bone marrow derived platelet cell, and the PLC has a cellular structure CD63>average2%.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-23 stand rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Lasky et al. (US2010/0248361; IDS ref. #11 filed 1/21/2022) as evidenced by Zhao (US2018/0055891; IDS ref. #43)
Lasky et al. teach platelets produced from progenitor cellular material that may be pluripotent stem cells (e.g. embryonic stem cells) (para. 8; p.10, claim 13). Lasky et al. teach that the production of platelets utilizes a bioreactor (abstract), and the bioreactor-produced platelets showed considerable CD62 and CD63 activation above that seen with cord blood platelets (natural platelets) (para. 47). 
The process steps disclosed in claims 17-19 do not particularly limit the claimed product since they do not provide any structural limitation. Nevertheless, Lasky et al. teach a method of differentiating pluripotent stem cells or any suitable stem cells into platelets, and the method steps involve producing intermediate progenitor cells. Lasky et al. teach the production of platelet progenitors and precursors (para. 55), and megakaryocyte progenitor and precursor differentiation (para. 15, 34; Fig. 3) using a bioreactor under 3D environment (para. 52). Thus, this teaching would meet the limitation.
While Lasky et al. is silent with the cellular structure of CD63>average2% compared to the bone marrow derived platelet cells, however, it is submitted that the platelet produced by differentiating pluripotent stem cells would inherently meet the limitation. This is because the instant specification discloses that non-naturally occurring platelet-like cells (PLC) produced from pluripotent stem cells are different from the naturally existing bone marrow platelets in that they are structurally different having CD63>average2% compared to the reference resting bone marrow derived platelet cells which are CD63<average2% (para. 11). Thus, the platelets produced from pluripotent stem cells as taught by Lasky et al. would inherently have the identical property as the claimed product since they are produced by the same method as disclosed in the instant specification.
Regarding the pharmaceutically acceptable carrier, diluent or excipient (claim 20), the platelets produced by the method of Lasky et al. would be in a culture medium, and a culture medium is considered as a pharmaceutically acceptable carrier.
Regarding the exosomes or microvesicles (claim 21), it is well known in the art that platelets produced from megakaryocytes would inherently contain exosomes according to Zhao (para. 109-110). Thus, the platelets derived from pluripotent stem cells taught by Lasky et al. would inherently contain exosomes and/or microvesicles.
Regarding therapeutic agents (claim 22) and the therapeutic agents being proteins or polypeptides (claim 23), it is extremely well known in the art that platelets secretes variety of growth factors according to Zhao (para. 83), and thus, the platelets of Lasky et al. would inherently contain growth factors, i.e. therapeutic agents; protein, as claimed.
Thus, the reference anticipates the claimed subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky et al. (supra) in view of Yu et al. (2014/0037600; IDS ref. #19) 
Lasky et al. teach platelets produced from progenitor cellular material that may be pluripotent stem cells (e.g. embryonic stem cells) (para. 8; p.10, claim 13). Lasky et al. teach that the production of platelets utilizes a bioreactor (abstract), and the bioreactor-produced platelets showed considerable CD62 and CD63 activation above that seen with cord blood platelets (natural platelets) (para. 47). 
The process steps disclosed in claims 17-19 do not particularly limit the claimed product since they do not provide any structural limitation. Nevertheless, Lasky et al. teach a method of differentiating pluripotent stem cells or any suitable stem cells into platelets, and the method steps involve producing intermediate progenitor cells. Lasky et al. teach the production of platelet progenitors and precursors (para. 55), and megakaryocyte progenitor and precursor differentiation (para. 15, 34; Fig. 3) using a bioreactor under 3D environment (para. 52). Thus, this teaching would meet the limitation.
Regarding the pharmaceutically acceptable carrier, diluent or excipient (claim 20), the platelets produced by the method of Lasky et al. would be in a culture medium, and a culture medium is considered as a pharmaceutically acceptable carrier.
Regarding the exosomes or microvesicles (claim 21), it is well known in the art that platelets produced from megakaryocytes would inherently contain exosomes according to Zhao (para. 109-110). Thus, the platelets derived from pluripotent stem cells taught by Lasky et al. would inherently contain exosomes and/or microvesicles.
Regarding therapeutic agents (claim 22) and the therapeutic agents being proteins or polypeptides (claim 23), it is extremely well known in the art that platelets secretes variety of growth factors according to Zhao (para. 83), and thus, the platelets of Lasky et al. would inherently contain growth factors, i.e. therapeutic agents; protein, as claimed.
As discussed above, Lasky et al. disclose pluripotent stem cells as one of suitable sources for platelet production. It is known in the art at the time of filing that hematopoietic progenitor/precursor cells can be differentiated from pluripotent stem cells such as embryonic stem cells or induced pluripotent stem cells (iPSCs) according to Yu et al. (para. 10), and the hematopoietic progenitor/precursor cells would be differentiated into cells of hematopoietic lineage including platelets (Fig. 1-2; paras. 54, 118, 233). Thus, it would have been obvious to a person skilled in the art to differentiate pluripotent stem cells of Lasky et al. into hematopoietic progenitor/precursor cells and then generate platelets as taught by Yu et al. for the platelet generation taught by Lasky et al. with a reasonable expectation of success.
While Lasky et al. is silent with the cellular structure of CD63>average2% compared to the bone marrow derived platelet cells, however, it is submitted that the platelet produced by differentiating pluripotent stem cells, and the instant specification discloses that non-naturally occurring platelet-like cells (PLC) produced from pluripotent stem cells are different from the naturally existing bone marrow platelets in that they are structurally different having CD63>average2% compared to the reference resting bone marrow derived platelet cells which are CD63<average2% (para. 11). Thus, it would have been obvious to a person skilled in the art that the platelets produced from the pluripotent stem cells as taught by Lasky et al. in view of Yu et al. would inherently have the identical property as the claimed product since they are produced by the same method as disclosed in the instant specification.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lasky et al. in view of Yu et al. as applied to claims 16-23 above, and further in view of Kyba et al. (US2007/0243608; IDS ref. #8 filed on 1/21/2022) and Qasba et al. (US Pat. 6,225,119; IDS ref. #6)
Regarding claims 26-30 directed to the genetically engineered PLC to express one or more of exogenous nucleic acids in one or more expression vectors encoding for one or more proteins or polypeptides, the claims are interpreted as the PLC differentiated from a genetically engineered progenitor cell that expresses an exogenous gene in a vector for one or more therapeutic proteins or polypeptides.
While Lasky et al. do not particularly teach the platelet produced from a progenitor cell that expresses an exogenous gene for a therapeutic protein/polypeptide, however, Lasky et al. teach the use of genetically modified stem cells (para. 8), and this suggests that platelets of Lasky et al. can be produced from genetically modified stem cells. 
Furthermore, Kyba et al. teach that platelets are produced in a bioreactor in which hematopoietic stem cells (HSCs) are cultured to produce megakaryocyte progenitors, megakaryocytes and platelets, and the HSCs are stably genetically engineered to express HoxA2 or HoxB2 (an exogenous gene) in a lentiviral vector (abstract; para. 7).
Still further, Qasba et al. teach producing platelet from genetically modified megakaryocytes differentiated from hematopoietic progenitor cells with exogenous genetic material (col. 2, lines 21-27), and the genetically engineered cells express  therapeutic proteins (col. 5, lines 41-45). They exemplified IL-2 (a cytokine) as a therapeutic protein along with various different proteins utilized in treating different conditions (col. 5, lines 45-57). Qasba et al. teach the use of various vectors known in the art for producing polypeptide by the engineered progenitor cells (col. 6, lines 43-60).
Based on the teachings of Kyba et al. and Qasba et al., it would have been obvious to a person skilled in the art to modify the source stem cells, i.e. pluripotent stem cells, taught by Lasky et al. in view of Yu et al. in order to produce genetically engineered platelets to express a desired therapeutic protein(s) with a reasonable expectation of success. This is because it is known in the art that embryonic stem cells or iPSCs can be differentiated into hematopoietic precursor cells that produce platelets according to Yu et al. as discussed above, and also platelets are anucleate cells that cannot express an exogenous gene by its own due to the lack of nucleus, and thus, in order to express foreign material in platelets, the precursor of platelets, i.e. megakaryocytes or cells producing megakaryocytes need to carry an exogenous gene. As shown by Kyba et al. and Qasba et al., hematopoietic progenitor/precursor cells can be manipulated to express an exogenous gene, and also 
Furthermore, one skilled in the art would recognize that such genetic engineering technique using an expression vector is well known in the art as evidenced by Kyba et al. and Qasba et al., and thus using a known means of vector systems in the art in order to express a desired gene and gene product thereof is obvious. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/213,552 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 of the ‘552 application discloses the identical product as claim 16 of the instant application. While the claim is not identical, but the only difference between the two claims is “in a comparable resting stage” disclosed in the instant claim. Since the limitation does not change the scope of the claimed product, and the scope of the product of the two claims is identical, it is proper to make a statutory double patenting rejection. It is noted that the instant amendment introduces “comprising” in the claim. It is viewed that the term “comprising” does not necessarily change the scope of the claim because it is interpreted as “being”.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-23, 26-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24-29, 44-45 of copending Application No. 17/213,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘796 application disclose a genetically engineered PLC is derived from progenitor cell that produces PLC and transformed to exogenously express a receptor, ligand or antigen, and thus, it anticipates the PLC claimed in the instant application. Regarding the pharmaceutically acceptable carrier, diluent or excipient, it is extremely well known in the art that cells used in a therapy commonly utilized with a pharmaceutically acceptable carrier, or even the cell culture medium of platelets would be considered as a pharmaceutically acceptable carrier. Regarding the exosomes/microvesicles, or therapeutic agents such as growth factors, platelets inherently contain exosomes and/or microvesicles, and also release/secrete growth factors, and thus, the genetically engineered PLC of the ‘796 application would inherent possess the claimed features.
Therefore, the claims of the ‘796 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16-23, 26-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15-24, 34-41 of copending Application No. 17/213,552 (reference application). Although the claims at issue are not identical except claim 16 (see the statutory double patenting on claim 16 above), they are not patentably distinct from each other because the claims of the ‘552 application disclose a variant PLC having CD63>average2% or a genetically engineered PLC is derived from progenitor cell that produces PLC and transformed to exogenously express one or more exogenous nucleic acid encoding one or more therapeutic proteins or polypeptides (claims 34. The claims of the ‘552 application discloses that the nucleic acid being siRNA, shRNA, ceDNA, DNA or RNA (claim 18); the protein or polypeptide being antibody, growth factor, hormone, antigen, cytokine (claim 19); a composition comprising EVs such as microvesicles or exosomes (claims 8 and 31); the pharmaceutically acceptable carrier, diluent or excipient (claims 7 and 24) and the therapeutic agents being antibody, nucleic acid, protein, drug or prodrug (claim 10). 
Therefore, the claims of the ‘552 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the indefinite rejection directed to the term “CD63>average2%”, applicant argued that the instant specification includes Example 1 with Figs. 1 and 2A-E that show structural differences between the donor plates and the instant PLCs, and Fig. 2A shows the differences in CD63 receptors in donor plates vs. PLCs as determined by flow cytometry. The rejection to the term is not based on if they are different from the donor platelets. It is directed to what the “more than average 2%” would be interpreted. As discussed in the claim rejection, this term can be interpreted as (1) each PLC has the average level of expression of CD63 at more than 2% of the average level of the reference platelet cells or (2) the PLCs of the claimed invention have more than 2% of PLCs express CD63 compared to the population of platelet cell control. There is no definition given to the term in the instant specification, and thus, the term is considered indefinite.

Regarding the 102 and 103 rejections, applicant asserted that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. Applicant alleged that while the processes o Lasky and Nishino produce platelets, they are not exactly the same as the process as the process used to produce PLCs of the instant claims. 
The Examiner respectfully disagrees with the applicant’s arguments. Lasky teaches that the bioreactor-produced platelets showed considerable CD62 and CD63 activation above that seen with cord blood platelets (natural platelets) (para. 47), and the Examiner interpreted that the increased expression of CD63 would meet the claimed cells. Furthermore, Fig. 1P of Lasky teaches control platelets about 5% CD63+ whereas experimental platelets or experimental platelets treated with thrombin have more than 10% or 20%, respectively. This increase of CD63 in the experimental platelets compared to the control would be considered to meet the limitation since it is more than 2%. Particularly, the instant specification discloses that resting PLC rich in CD63 distribution, are structurally distinguished from resting bone marrow derived platelets having little or no CD63 receptor (para. 100). 
Applicant is advised to amend the claims to disclose additional structural limitation(s) that could distinguish the cells of instant invention from the cells of Lasky.

Regarding the statutory double patenting rejection, applicant amended claim 16 in an attempt to obviate the rejection. However, it is the Examiner’s position that the term “comprising” added in claim 16 does not necessarily change the scope of the claimed subject matter (in view of 112b rejection above) and it is viewed that the scope is still the same as the claim of the reference application.
Regarding the obviousness double patenting rejection, the double-patenting rejections will not be held in abeyance. See 37 C.F.R. 1.111(b), which allows that some objections or “requirements as to form” may be held in abeyance but includes no provision for holding rejections in abeyance. Section 1.111(b) also requires applicants to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” For each rejection, for example, applicants might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending application matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632